DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 03/08/2022. Claims 1-20 are considered in this office action. Claims 1, 4-8, 11, 14-16, and 19-20 have been amended. Claims 1-20 are pending examination. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The independent claims include a practical application in “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle” which provides an improvement to warning a second vehicle of safety hazard
None of the cited references teach the amended limitation “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle”
None of the cited references teach the amended limitation regarding determining an unsafe condition with the followed vehicle

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the independent claims include a practical application in “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle” which provides an improvement to warning a second vehicle of safety hazard, Examiner respectfully disagrees. The limitation specifying “providing…a message” simply adds insignificant extra-solution activity to the judicial exception and does not impose a meaningful limit to the judicial exception. See MPEP 2106.05(g). In the instant case, adding a final step of “providing…a message” to a process that recites determining a change in a parameter of a preceding vehicle that indicates an unsafe operation condition for the preceding vehicle does not add a meaningful limitation to the process of determining a parameter change indicating unsafe operation conditions. Further, this limitation does not provide an improvement to the technology or technological field of warning a second vehicle of safety hazard as the improvement is a bare assertion of the improvement set forth in a conclusory manner without the detail necessary to be apparent to a person of ordinary skill in the art, and merely claims the idea of a solution or outcome. See MPEP 2106.05(a). Therefore, Examiner maintains that the claim does not integrate the judicial exception into a practical application.
Applicant’s argument B. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Regarding Applicant’s argument C. that none of the cited references teach the amended limitation regarding determining an unsafe condition with the followed vehicle, Examiner respectfully disagrees. Cited reference Jammoussi teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route (Jammoussi, Par. [0058] lines 2-3 and 9-33). Therefore, Examiner maintains that the above state limitation is taught by the currently cited references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 line 2, claim 11 line 6, and claim 16 line 4 “receiving sensor data for a sensor” recite(s) an abstract idea belonging to the grouping of mental processes (observation of data by a human driver)
Claim 1 lines 4-5, claim 11 lines 8-9, and claim 16 lines 6-7 “determining that a parameter of a second vehicle…has changed” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation of the data by a human driver)
Claim 1 lines 5-6, claim 11 line 10, and claim 16 line 7 “determining that the changed parameter indicates a condition” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement of the data by a human driver)
Claim 4 lines 1-2, claim 14 line 2, and claim 19 lines 2-3 “determining that a quantity of parameter changes…exceeds a threshold” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation of the data by a human driver)
Claim 5 lines 1-3, claim 15 lines 2-3, and claim 20 lines 2-3 “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle” recite(s) an abstract idea belonging to the grouping of mental processes (observation and judgement of the data by a human driver)
Claim 8 lines 1-2 “changing an operating parameter of the first vehicle based on the stored condition of the second vehicle” recite(s) an abstract idea belonging to the grouping of methods for organizing human activity (a human driver following rules or instructions to change an operating parameter according to the stored condition)
Claim 10 lines 1-2 “associating the stored condition…with a previously stored condition” recite(s) an abstract idea belonging to the grouping of mental processes (evaluation and judgement of the data by a human driver)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are a sensor, a memory, and a processor. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The language of the claims as written is so broad that the claims amount to merely using a computer as a tool to perform an abstract idea (MPEP 2106.05(f)) and does not recite a particular solution to a problem or a particular way to achieve a desired outcome, instead merely claiming the idea of a solution or outcome (MPEP 2106.05(a)). Further, the limitations of claim 1 line 8, claim 11 line 13, and claim 16 line 10 “providing…a message” simply adds insignificant extra-solution activity to the judicial exception that is incidental to the primary process or product and does not impose a meaningful limit to the judicial exception (MPEP 2106.05(g)). In the instant case, adding a final step of “providing…a message” to a process that recites determining a change in a parameter of a preceding vehicle that indicates an unsafe operation condition for the preceding vehicle does not add a meaningful limitation to the process of determining a parameter change indicating unsafe operation conditions. Further, the limitations do not provide an improvement to the technology or technological field of warning a second vehicle of safety hazard as the improvement is a bare assertion of the improvement set forth in a conclusory manner without the detail necessary to be apparent to a person of ordinary skill in the art (MPEP 2106.05(a)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The claim limitations generally link the use of the judicial exception to a particular technological field without applying or using the judicial exception is some other meaningful way (MPEP 2106.05(e) and 2106.05(h)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1).
Regarding claim 1, Jammoussi teaches “A method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, such as a third UAV 102(3) generates alert data 144 about a first UAV 102(1) after detecting the first UAV 102(1) is flying at a speed above a threshold, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 29 lines 46-49 teaches the alert data 144 is indicative of the compromise (condition) of the first UAV 102(1), status data of the first UAV 102(1), and so forth)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the method taught by Jammoussi include having the first vehicle provide the second vehicle a message indicating the condition of the second vehicle as taught by Gopalakrishnan.
	The motivation for doing so would be to allow the compromised vehicle to respond to the receipt of the alert data for a previously undetected compromise (Gopalakrishnan, Col. 27 lines 13-17).
Regarding claim 2, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 3, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user) (Gopalakrishnan, Col.  27 lines 4-7 teaches generating alert data 144 when it is detected that the first vehicle 102(1) is flying at a speed above a threshold)”.
Regarding claim 4, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 1 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 11, Jammoussi teaches “A system comprising: a memory (Par. [0033] lines 1-3 teaches a memory which includes an non-transitory computer usable or readable medium and includes one or more storage devices or articles); a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, to the second vehicle, a message indicating the condition of the second vehicle”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, to the second vehicle, a message indicating the condition of the second vehicle (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, such as a third UAV 102(3) generates alert data 144 about a first UAV 102(1) after detecting the first UAV 102(1) is flying at a speed above a threshold, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 29 lines 46-49 teaches the alert data 144 is indicative of the compromise (condition) of the first UAV 102(1), status data of the first UAV 102(1), and so forth)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the processor taught by Jammoussi provide the second vehicle a message indicating the condition of the second vehicle as taught by Gopalakrishnan.
	The motivation for doing so would be to allow the compromised vehicle to respond to the receipt of the alert data for a previously undetected compromise (Gopalakrishnan, Col. 27 lines 13-17).
Regarding claim 12, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 13, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user)”.
Regarding claim 14, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 11 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 16, Jammoussi teaches “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Par. [0032] lines 5-13 teaches computer comprises a processor coupled to a memory where the processor can be any type of device capable of processing electronic instructions, and computer is programmed to execute digitally-stored instructions which are stored in the memory; and Par. [0033] lines 1-3 teaches a memory which includes a non-transitory computer usable or readable medium and includes one or more storage devices or articles), the method comprising: receiving sensor data from a sensor of a first vehicle while the first vehicle is in an autonomous drive mode (Par. [0038] lines 19-22 teaches a host vehicle receives LIDAR data, radar data, and/or camera data from onboard sensors and executes an autonomous towing mode that tracks and follows a leader vehicle); determining that a parameter of a second vehicle followed by the first vehicle has changed (Par. [0058] lines 2-3 and 9-14 teaches computer determines whether an abnormal driving action has occurred at leader vehicle, where an abnormal driving action includes any driving action during autonomous towing that is determined by computer to jeopardize the safety of the vehicle user or host vehicle and/or any driving action determined by computer to be an indication that the leader vehicle is deviating more than a threshold from its predetermined route (i.e. parameter has changed)); determining that the changed parameter indicates a condition that affects safe operation of the second vehicle (Par. [0058] lines 2-3 and 9-33 teaches a computer 14 determines whether an abnormal driving action has occurred at leader vehicle 18, where an abnormal action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user or host vehicle 10, including leader vehicle 18 exceeding a maximum speed limit, changing lanes excessively, exhibiting behavior indicative of an undesired driving style, weaves within a roadway lane, etc., and/or any driving action determined to be an indication that the leader vehicle 18 is deviating more than a threshold from its predetermined route)”, however Jammoussi does not explicitly teach “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle”.
	From the same field of endeavor, Gopalakrishnan teaches “providing, by the first vehicle to the second vehicle, a message indicating the condition of the second vehicle (Col. 27 lines 3-12 teaches a UAV 102 (uncrewed autonomous vehicle) generates alert data 144 about another UAV 102, such as a third UAV 102(3) generates alert data 144 about a first UAV 102(1) after detecting the first UAV 102(1) is flying at a speed above a threshold, where the alert data may be provided to other UAVs 102 in the network including the compromised UAV 102(1); and Col. 29 lines 46-49 teaches the alert data 144 is indicative of the compromise (condition) of the first UAV 102(1), status data of the first UAV 102(1), and so forth)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Jammoussi to incorporate the teachings of Gopalakrishnan to have the method taught by Jammoussi include having the first vehicle provide the second vehicle a message indicating the condition of the second vehicle as taught by Gopalakrishnan.
	The motivation for doing so would be to allow the compromised vehicle to respond to the receipt of the alert data for a previously undetected compromise (Gopalakrishnan, Col. 27 lines 13-17).
Regarding claim 17, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to a lane change (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.
Regarding claim 18, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “wherein the parameter of the second vehicle corresponds to at least one of a change in velocity and/or a change in acceleration (Jammoussi, Par. [0058] lines 9-20 teaches an abnormal driving action includes any driving action during autonomous towing that is determined to jeopardize the safety of the vehicle user on host vehicle, where said driving actions include the leader vehicle exceeding the maximum posted speed limit on a roadway or exceeding a maximum speed configured by the vehicle user)”.
Regarding claim 19, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 16 above, and further teaches “determining that a quantity of parameter changes within a period of time exceeds a threshold (Jammoussi, Par. [0058] lines 2-3 and 16-24 teaches computer determines whether an abnormal driving action has occurred at leader vehicle where driving actions which may jeopardize the safety of the vehicle user of host vehicle include the leader vehicle changing lanes more than a threshold quantity of times within a predetermined distance of roadway (i.e. within a predetermined time))”.

Claims 5-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1) and further in view of Hampiholi (US 2015/0178578 A1).
Regarding claim 5, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 4 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 6, the combination of Jammoussi, Gopalakrishnan, and Hampiholi teaches all the limitations of claim 5 above, and further teaches “wherein the message is provided to a third party (Gopalakrishnan, Col. 27 lines 10-13 teaches the alert data 144 is provided to one or more other devices such as other UAVs 102 in the mesh network 148, the server 108, and so forth) (Hampiholi, Par. [0057] lines 3-13 teaches if the erratic driving behavior is verified, an alert confirming the presence of the erratic vehicle is received where the alert includes a visual and/or auditory alert presented on the display of the observing vehicle and/or via the speakers of the observing vehicle and where the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle and vehicle status)”.
Regarding claim 15, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 14 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).
Regarding claim 20, the combination of Jammoussi and Gopalakrishnan teaches all the limitations of claim 19 above, however the combination of Jammoussi and Gopalakrishnan does not explicitly teach “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle”.
	From the same field of endeavor, Hampiholi teaches “when the quantity of parameter changes within the period of time exceeds the threshold, automatically storing a condition of the second vehicle (Par. [0053] lines 1-4 teaches identifying a potential erratic vehicle based on the presence of a threshold number of indicators of a potential erratic vehicle; and Par. [0054] lines 3-5 and 11-14 teaches if a potential erratic vehicle is identified, the vehicle information is transmitted to a server where the vehicle information includes dynamic status information regarding behavior of the erratic vehicle (condition of the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi and Gopalakrishnan to incorporate the teachings of Hampiholi to include in the method taught by the combination of Jammoussi and Gopalakrishnan automatically storing a condition of the second vehicle when the quantity of parameter changes within a period of time exceeds a threshold as taught by Hampiholi.
	The motivation for doing so would be to enable the driver to adapt to potentially dangerous conditions (Hampiholi, Par. [0014] lines 11-12).

Claims 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2018/0237012 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1), in view of Hampiholi (US 2015/0178578 A1), and further in view of Do et al. (US 2019/0088135 A1).
Regarding claim 7, the combination of Jammoussi, Gopalakrishnan, and Hampiholi teaches all the limitations of claim 6 above, however the combination of Jammoussi, Gopalakrishnan, and Hampiholi does not explicitly teach “wherein the second vehicle is not in an autonomous drive mode”.
	From the same field of endeavor, Do teaches “wherein the second vehicle is not in an autonomous drive mode (Par. [0018] lines 9-10 and Par. [0020] lines 15-16 teaches the drive control system determines that (second) vehicle 150-N is a legacy vehicle that contains no autonomous and/or driver assist systems)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Jammoussi, Gopalakrishnan, and Hampiholi to incorporate the teachings of Do to have the second vehicle taught by the combination of Jammoussi, Gopalakrishnan, and Hampiholi no be in an autonomous drive mode as taught by Do.
	The motivation for doing so would be to ensure responsive and safe adaptation regardless of whether surrounding vehicles are autonomous or legacy vehicles (Do, Par. [0021] lines 12-14).
Regarding claim 8, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 7 above, and further teaches “changing an operating parameter of the first vehicle based on the stored condition of the second vehicle (Jammoussi, Par. [0060] lines 10-14 teaches when computer determines an abnormal driving action (stored condition of leader vehicle), computer immediately disengages the autonomous towing mode and hands over control of the vehicle to the user)”.
Regarding claim 9, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 8 above, and further teaches “wherein the operating parameter includes a disengagement from the autonomous drive mode (Jammoussi, Par. [0060] lines 10-14 teaches when computer determines an abnormal driving action (stored condition of leader vehicle), computer immediately disengages the autonomous towing mode and hands over control of the vehicle to the user)”.
Regarding claim 10, the combination of Jammoussi, Gopalakrishnan, Hampiholi, and Do teaches all the limitations of claim 9 above, and further teaches “associating the stored condition of the second vehicle with a previously stored condition of the second vehicle (Jammoussi, Par. [0053] lines 1-4 teaches the identification of a potential erratic vehicle is based on the presence of a threshold number of indicators of a potential erratic vehicle (i.e. associates an indicator of a potentially erratic vehicle (vehicle condition) with previously detected indicators of a potential erratic vehicle (stored vehicle condition)))”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665